Citation Nr: 1450728	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  11-19 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1. Entitlement to an initial compensable rating for a lumbar spine disability.

2. Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3. Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1987 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina and an August 2014 rating decision issued by the Appeals Management Center (AMC).  Jurisdiction has been transferred to the RO in Pittsburgh, Pennsylvania.

In pertinent part, the October 2009 rating decision granted service connection for a lumbar spine disability and assigned a noncompensable rating. 

In December 2012, the Veteran testified before a decision review officer (DRO) at the RO.  A transcript of the hearing has been reviewed and associated with the file.

In his September 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing at the RO.  In April 2013, the Veteran failed to appear for his scheduled hearing.  As such, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

This matter was before the Board in February 2014 where it was remanded for further development.

In an August 2014 rating decision, the AMC granted service connection for left and right lower extremity radiculopathy, as neurologic components of the back disability, and assigned a 10 percent rating for each disability, effective July 15, 2014.  The Veteran has not submitted a notice of disagreement (NOD) with the assigned ratings, but, as discussed below, the Board is required to consider the neurologic manifestations of the back disability in assigning ratings.  Hence, the ratings for radiculopathy are considered part of the issue on appeal.

In a March 2009 statement the Veteran raised the issue of entitlement to service connection for a right shoulder disability.  This has not been adjudicated by the Agency of Original Jurisdiction (AOJ). .  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).



FINDINGS OF FACT

1. The Veteran's service-connected lumbar spine disability is manifested by complaints of pain without pain on motion, limitation of motion, or other functional impairment.

2. The Veteran has mild radiculopathy in the right lower extremity.

3. The Veteran has moderate radiculopathy involving the deep peroneal and cural nerve (femoral) in the left lower extremity.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).

2. The criteria for an initial rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

3. The criteria for initial ratings of 20 percent for the cural nerve (femoral) and a 10 percent rating for the deep peroneal nerve in the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

This matter was remanded by the Board in February 2014 for further development, which consisted of scheduling the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  In June 2014, it was noted that the VA Medical Center reported that it had attempted to schedule the Veteran for a VA examination, but was informed by the Veteran that he would be submitting an examination by his primary care physician and would not be attending the VA examination.  See June 2014 Letter.  Thereafter, the Veteran submitted a private examination report dated in July 2014.  Where a claimant fails to report for a necessary examination scheduled in conjunction with an original claim, the issue will be decided on the basis of the evidence of record.  38 C.F.R. § 3.655(b) (West 2002).  The Board informed the Veteran of the need for the VA examination in its remand.  

The Board finds that the AOJ substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is; however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

I. Lumbar Spine

Rating Criteria

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

Favorable ankylosis of the entire spine warrants a 30 percent rating.  Id.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id. 

Finally, forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V (2013).

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Analysis

The Veteran was afforded a VA examination in May 2009.  At the time of the examination, the Veteran reported intermittent back pain, which was typically exacerbated by lifting.  He denied radiating pain into the lower extremities and stated that the condition did not affect his ability to walk.  He also denied incapacitating episodes in the past 12 months.  He indicated that his condition affected his occupation in that he had pain with prolonged sitting; however, his activities of daily living were not significantly affected.  He was preparing to retire from military service.  He denied flare-ups and the use of any assistive devices.  

Physical examination revealed flexion to 100 degrees; extension to 90 degrees, left and right lateral flexion to 25 degrees, and left and right rotation to 90 degrees.  There was no pain noted.  Additionally, range of motion was not limited following repetitive use.  There were no spasms or tenderness along the lumbar spine and straight leg raising was negative bilaterally.

The Veteran testified at a DRO hearing in December 2012.  He reported pain in the lumbar spine on a daily basis and numbness in the lower left extremity.

As previously noted, this matter was remanded by the Board in February 2014 to schedule the Veteran for a VA examination to determine the current severity of his lumbar spine.  However, the Veteran declined the VA examination and provided results from a private physician.  As such, the claim must be determined based upon the evidence of record.  38 C.F.R. § 3.655(b).

The Veteran submitted results from a private examination in July 2014.  At the time of the examination, the Veteran reported flare-ups that caused radiating pain from his lower back to his left leg.  He also reported functional loss or functional impairment identified by pain, stiffness and decreased range of motion.  It was noted that the Veteran did no use assistive devices in connection with his lumbar spine disability.

Physical testing revealed normal range of motion.  The private examiner noted that there was no change in range of motion following repetitive testing.  He further reported that range of motion movements were not painful on active, passive or repetitive testing.  There was no pain on weight bearing, localized tenderness, guarding or muscle spasm, muscle atrophy, ankylosis, functional loss or additional limitation of range of motion due to symptoms such as pain, incoordination or instability.  The Veteran's gait and spinal contour were normal.  Radiculopathy of the lower extremities was present, however, there were no additional neurological abnormalities found.  Intervertebral disc syndrome and incapacitating episodes were not noted at the time of the examination. 

Analysis

There is no evidence of forward flexion of the lumbar spine limited to 85 degrees or less; or combined range of motion of the lumbar spine limited to 235 degrees or less.  The private and VA examinations describe no limitation of motion.  No functional limitation was reported on either examination and there were no reported flare-ups.  While the Veteran has reported intermittent pain, examiners have found no pain on motion and the record does not otherwise show this symptom.  Hence the Veteran would not be entitled to higher initial ratings on the basis of outright limitation of motion, additional limitation due to functional factors; or painful motion.  38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, General Rating Formula.

Further, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran has had normal gait on examination and has not described any impairment of his gait.  In addition, given the normal ranges of motion, there is no evidence of ankylosis of the lumbar spine or of the entire spine during this period.  Id. 

The Board has considered whether the Veteran is entitled to a higher initial rating under the schedular criteria for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  However, an evaluation greater than those discussed above is not warranted because there is no evidence of incapacitating episodes.  The Veteran has denied such episodes, and there is no other evidence of physician prescribed bedrest.

Additionally, there is no evidence of neurologic abnormalities, other than those addressed by this decision, which could be rated under another diagnostic code. 

The Board has also considered whether a staged rating is appropriate under Fenderson; however, the Board finds the Veteran's symptoms have been relatively constant throughout the appeal period so a compensable rating would not be appropriate at any stage during the appeal period.  

Therefore, based on the analysis above, the preponderance of the evidence is against entitlement to an initial compensable rating for the Veteran's service connected lumbar spine disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

II. Radiculopathy of the Lower Extremities

Rating Criteria

As previously noted, the rating formula for the spine provides separate ratings for neurologic manifestations of the back disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The Veteran has been awarded 10 percent ratings for right and left radiculopathy of the lower extremities under Diagnostic Code 8520.  38 C.F.R. § 4.124a.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  Id.  Moderately severe incomplete paralysis of the sciatic nerve is rated at 40 percent; and a 60 percent rating is assigned for severe incomplete paralysis with muscle atrophy.  Complete paralysis where the foot dangles and drops, no active movement is possible muscles below the knee, flexion o the knee is weakened or (very rarely) lost; warrants an 80 percent rating.  Id. 

Disability of the deep peroneal nerve is rated noncompensable, if manifested by mild incomplete paralysis; 10 percent if manifested by moderate incomplete paralysis; and 20 percent if severe.  A 30 percent rating is provided for complete paralysis of that nerve, manifested by lost dorsiflexion of a foot.  38 C.F.R. § 4.124a, Diagnostic Code 8523 (2013).

Ten, 20, and 30 percent ratings are provided for mild, moderate, and severe incomplete paralysis of the cural nerve (femoral), respectively.  A 40 percent rating is provided for complete paralysis with paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526 (2013).

Analysis

Examinations prior to July 2014 reported no radiculopathy; although a radiology note dated in June 2009, reports a tear of the peroneal brevis tendon.  In the July 2014 private examination, the Veteran reported radiating pain from his back to his legs during flare-ups.  Following examination of the Veteran, the physician diagnosed disability in the bilateral deep peroneal nerve distribution (L4-L5) and left distal anterior femoral cutaneous nerve (L2-L3).  There was mild numbness in the right lower extremity and moderate numbness in the left lower extremity.  The physician determined that the radiculopathy of the right lower extremity was mild and the severity of the left lower extremity disability was moderate.  

Based on the above evidence, a 20 percent rating is warranted for the left lower extremity radiculopathy; if rated on the basis of moderate incomplete sciatic nerve paralysis.  If rated on the basis of the actual nerves involved, a 10 percent rating would be warranted for the deep peroneal nerve and a 20 percent rating for the anterior cural (femoral) nerve.  This would result in a higher rating and more accurately reflect the Veteran's disability.  See 38 C.F.R. § 4.25 (2013) (providing a 28 percent rating for the combination of a 10 percent and 20 percent ratings that would in turn be rounded up to 30 percent).

A 10 percent rating would be warranted if the right sided radiculopathy was rated on the basis of mild incomplete paralysis of the sciatic nerve.  A noncompensable rating would be warranted if rated on the basis of the deep peroneal nerve.  

The private examiner reported essentially normal findings except for the complaints of radiating pain and findings of numbness.  Given the examiner's opinion as to the severity of the disabilities, and the absence of additional neurologic impairment, the evidence is against the assignment of ratings higher than those awarded in this decision.

III. Extraschedular Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the Veteran's lumbar spine disability and radiculopathy of the lower extremities do not warrant referral for extra-schedular consideration.  The level of severity of the disabilities is adequately contemplated by the applicable diagnostic criteria.  

The criteria provide for higher ratings, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.


IV. Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his lumbar spine disability or radiculopathy of the lower extremities.  At the December 2012 DRO hearing, the Veteran reported that he was employed as a radiologist.  Although he reported that his conditions affected his occupation in that he has pain with prolonged sitting, there is no indication that he is currently unemployed as a result of the disabilities adjudicated above; or that his employment as a radiologist is marginal.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial compensable rating for a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Entitlement to initial 10 and 20 percent ratings for left lower extremity radiculopathy, effective from the date of service connection, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


